Third District Court of Appeal
                               State of Florida

                         Opinion filed February 20, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-1637
                          Lower Tribunal No. 08-409K
                             ________________


                              Peter Obermeyer,
                                    Appellant,

                                        vs.

                          Bank of New York, etc.,
                                    Appellee.


      An Appeal from the Circuit Court for Monroe County, James M. Barton, II,
Senior Judge.

      Gregg Horowitz (Sarasota), for appellant.

      DeLuca Law Group, PLLC, and Shawn Taylor (Fort Lauderdale), for
appellee.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

      PER CURIAM.
      Peter Obermeyer, who successfully obtained the dismissal of the foreclosure

action filed against him by the Bank of New York, appeals the trial court’s final

judgment denying attorney’s fees and costs for litigating the amount of attorney’s

fees. Based on our longstanding precedent, we affirm. N. Dade Church of God, Inc.

v. JM Statewide, Inc., 851 So. 2d 194, 196 (Fla. 3d DCA 2003) (“It is settled that in

litigating over attorney’s fees, a litigant may claim fees where entitlement is the

issue, but may not claim attorney’s fees incurred in litigating the amount of

attorney’s fees.”). See generally State Farm Fire & Cas. Co. v. Palma, 629 So. 2d
830, 833 (Fla. 1993) (“fees may be awarded for litigating the issue of entitlement to

attorney’s fees but not the amount of attorney’s fees”). But see Waverly at Las Olas

Condo. Ass’n, Inc. v. Waverly Las Olas, LLC, 88 So. 3d 386, 389 (Fla. 4th DCA

2012) (finding certain contractual language “broad enough to encompass fees

incurred in litigating the amount of fees”).

      Affirmed.




                                          2